 



EXHIBIT 10.2
THIRD AMENDMENT TO
AMENDED AND RESTATED
CREDIT AND SECURITY AGREEMENT
     THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT,
dated as of May 29, 2007 (this “Amendment”), is entered into by and among ALLIED
RECEIVABLES FUNDING INCORPORATED, as borrower (the “Borrower”), ALLIED WASTE
NORTH AMERICA, INC., as the servicer (the “Servicer”), VARIABLE FUNDING CAPITAL
COMPANY LLC (as successor by assignment to Blue Ridge Asset Funding
Corporation), as a lender (“VFCC”), WACHOVIA BANK, NATIONAL ASSOCIATION, as the
Agent (the “Agent”) and as Liquidity Bank and as Lender Group Agent, ATLANTIC
ASSET SECURITIZATION LLC, as a lender (“Atlantic Asset”) and CALYON NEW YORK
BRANCH, as the Atlantic Group Agent (in such capacity, the “Atlantic Group
Agent”) and as an Atlantic Liquidity Bank (in such capacity, the “Atlantic
Liquidity Bank”). Capitalized terms used and not otherwise defined herein are
used as defined in the Agreement (as defined below and amended hereby).
     WHEREAS, the Borrower, Servicer, VFCC, Agent, Atlantic Asset and Atlantic
Group Agent have entered into that certain Amended and Restated Credit and
Security Agreement, dated as of May 30, 2006 (as amended, restated, supplemented
or otherwise modified to the date hereof, the “Agreement”);
     WHEREAS, the Borrower, Servicer, VFCC, Agent, Atlantic Asset and Atlantic
Group Agent desire to amend the Agreement in certain respects as hereinafter set
forth;
     NOW THEREFORE, in consideration of the premises and the other mutual
covenants contained herein, the parties hereto agree as follows:
     SECTION 1. Amendments. The Agreement is hereby amended as follows:
     (a) Section 9.1(f) of the Agreement is hereby deleted in its entirety and
replaced with the following:
     “(f) Failure of Performance Guarantor or any of its Subsidiaries other than
Borrower to pay Indebtedness in excess of $50,000,000 in aggregate principal
amount (hereinafter, “Material Indebtedness”) when due; or the default by
Performance Guarantor or any of its Subsidiaries (other than Borrower) in the
performance of any term, provision or condition contained in Article VI of the
Senior Credit Agreement; or any Material Indebtedness of Performance Guarantor
or any of its Subsidiaries other than Borrower shall be declared to be due and
payable or required to be prepaid (other than by a regularly scheduled payment)
prior to the date of maturity thereof.”
     (b) The definition of “Aggregate Commitment” in Exhibit I is hereby deleted
in its entirety and the following is substituted in lieu thereof:

1



--------------------------------------------------------------------------------



 



“Aggregate Commitment: On any date of determination, the aggregate amount of the
Liquidity Banks’ Commitments to make Loans hereunder. As of the date hereof, the
Aggregate Commitment is $300,000,000.”
     (c) Clause (xvii) of the definition of “Eligible Receivable” in Exhibit I
to the Agreement is hereby modified by inserting, at the end thereof, prior to
the semi-colon, the following phrase “, for the avoidance of doubt, any Forward
Billed/Weekly Serviced Receivable that satisfies all other requirements of this
definition of Eligible Receivable shall be an Eligible Receivable, but no other
Forward Billed Receivable shall be an Eligible Receivable”.
     (d) The definition of “Eligible Receivable” in Exhibit I to the Agreement
is hereby modified by deleting the period at the end of clause (xix) of such
definition and inserting a semi-colon in lieu thereof and inserting after clause
(xix) of such definition , the following:
“provided, however, on any day on which both (1) the Leverage Ratio does not
exceed the applicable Leverage Ratio Trigger and (2) Liquidity equals or exceeds
$80,000,000: (a) clauses (i), (ii), (iv) and (xvii) shall not apply; and (b) the
following additional clauses shall apply:
(xx) the Obligor of which is (A) a corporation or other business organization,
organized under the laws of the United States, Canada or any political
subdivision thereof and has its chief executive office in the United States or
in Canada; (B) not an Affiliate of any of the parties hereto; (C) a Commercial
Obligor; (D) a Municipal Obligor; or (E) a Federal Government Obligor;
(xxi) either (A) as to which the applicable Originator has satisfied and fully
performed all obligations on its part with respect to such Receivable required
to be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable Obligor
or (B) such Receivable is a Monthly Forward Billed Receivable or a Forward
Billed/Weekly Serviced Receivable, but no other Forward Billed Receivable shall
be an Eligible Receivable.”
     (e) The definition of “Facility Termination Date” in Exhibit I is hereby
deleted in its entirety and the following is substituted in lieu thereof:
“Facility Termination Date: The earliest of (i) the Liquidity Termination Date,
(ii) the Amortization Date and (iii) May 27, 2008.”
     (f) Exhibit I to the Agreement is hereby modified by inserting the
following definitions in their proper alphabetical order:
“Alternative Borrowing Base: On any day, an amount equal to the Borrowing Base
for such day, calculated (i) without giving effect to the proviso clause
following clause (xix) of the definition of Eligible Receivable and (ii) by
including only 60% of the aggregate

2



--------------------------------------------------------------------------------



 



Principal Balance of all Forward Billed/Weekly Serviced Receivables that are
Eligible Receivables in the Net Pool Balance.”
“Forward Billed Receivable: Any Receivable as to which a bill or invoice for
services is sent to the related Obligor prior to the rendering of the related
service by the related Originator.”
“Forward Billed/Weekly Serviced Receivable: Any Monthly Forward Billed
Receivable as to which the services to which such bill or invoice relates are
rendered to the related Obligor on at least a weekly basis.”
“Leverage Ratio: Has the meaning given such term in that certain Credit
Agreement dated as of July 21, 1999, as amended and restated as of March 21,
2005, among Allied Waste Industries, Inc., Allied Waste North America, Inc.,
JPMorgan Chase Bank, N.A., Citicorp North America, Inc., and UBS Securities LLC,
Credit Suisse First Boston, Acting through its Cayman Islands branch, Wachovia
Bank, National Association, Deutsche Bank Trust Company Americas and Fleet
National Bank, (without taking into account any modification, restatement or
amendment thereto unless such modification, restatement or amendment is
consented to in writing by the Agent).”
“Leverage Ratio Trigger: As of the last day of any fiscal quarter ending during
any period set forth below, the ratio set forth opposite such period:

      Period   Ratio
January 1, 2007 through June 30, 2007
  5.00 to 1.00
 
   
July 1, 2007 through December 31, 2008
  4.75 to 1.00
 
   
January 1, 2009 through June 30, 2009
  4.50 to 1.00
 
   
July 1, 2009 through December 31, 2009
  4.25 to 1.00
 
   
January 1, 2010 and thereafter
  3.75 to 1.00”

“Liquidity: As of any date, the unused Revolving Commitments as of such date.”
“Monthly Forward Billed Receivable: Any Forward Billed Receivable as to which
the related bill or invoice is for services to be rendered no later than one
(1) month after the related invoice or billing date.”
“Revolving Commitment: Has the meaning given such term in that certain Credit
Agreement dated as of July 21, 1999, as amended and restated as of March 21,
2005, among Allied Waste Industries, Inc., Allied Waste North America, Inc.,
JPMorgan Chase Bank, N.A., Citicorp North America, Inc., and UBS Securities LLC,
Credit Suisse First

3



--------------------------------------------------------------------------------



 



Boston, Acting through its Cayman Islands branch, Wachovia Bank, National
Association, Deutsche Bank Trust Company Americas and Fleet National Bank,
(without taking into account any modification, restatement or amendment thereto
unless such modification, restatement or amendment is consented to in writing by
the Agent).”
     (g) Schedule A hereto hereby replaces the existing Schedule A to the
Agreement.
     (h) Exhibit V hereto hereby replaces the existing Exhibit V to the
Agreement.
     SECTION 2. Consent of Performance Guarantor. Reference is hereby made to
that certain Amended and Restated Performance Undertaking, dated as of May 30,
2006, by Allied Waste Industries, Inc., (the “Performance Guarantor”) in favor
of Allied Receivables Funding Incorporated. The Performance Guarantor hereby
consents to this Amendment.
     SECTION 3. Effectiveness and Effect. This Amendment shall become effective
as of date hereof (the “Effective Date”); provided, that each of the following
conditions precedent shall have been satisfied:
     (a) This Amendment shall have been executed and delivered by a duly
authorized officer of each party thereto.
     (b) The Borrower and the Servicer shall each be in compliance with each of
its covenants set forth herein and each of the Transaction Documents to which it
is a party.
     (c) No event has occurred which constitutes an Amortization Event or an
Unmatured Amortization Event and the Termination Date shall not have occurred.
     SECTION 4. Reference to and Effect on the Agreement and the Related
Documents. Upon the effectiveness of this Amendment, (i) each of the Loan
Parties hereby reaffirms all representations and warranties made by it in
Article V of the Agreement (as amended hereby) and agrees that all such
representations and warranties shall be deemed to have been restated as of the
effective date of this Amendment, (ii) each of the Loan Parties hereby
represents and warrants that no Amortization Event or Unmatured Amortization
Event shall have occurred and be continuing and (iii) each reference in the
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import shall mean and be, and any references to the Agreement in any other
document, instrument or agreement executed and/or delivered in connection with
the Agreement shall mean and be, a reference to the Agreement as amended hereby.
     (a) The Borrower hereby agrees that in addition to any costs otherwise
required to be paid pursuant to the Transaction Documents, the Borrower shall
pay the reasonable legal fees and out-of pocket expenses of each of the Agent’s
and the Atlantic Group Agent’s counsel, and all audit fees and due diligence
costs incurred by the Agent and the Atlantic Group Agent in connection with the
consummation of this Amendment.

4



--------------------------------------------------------------------------------



 



     SECTION 5. Governing Law. This Amendment will be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
the conflicts of laws principles thereof (other than Section 5-1401 of the New
York General Obligations Law).
     SECTION 6. Severability. Each provision of this Amendment shall be
severable from every other provision of this Amendment for the purpose of
determining the legal enforceability of any provision hereof, and the
unenforceability of one or more provisions of this Amendment in one jurisdiction
shall not have the effect of rendering such provision or provisions
unenforceable in any other jurisdiction.
     SECTION 7. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page by facsimile shall be effective as delivery of a
manually executed counterpart of this Amendment.
[remainder of page intentionally left blank]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

                  ALLIED RECEIVABLES FUNDING INCORPORATED,
as the Borrower    
 
           
 
  By:        
 
                Name: Michael S. Burnett         Title: Treasurer    
 
                ALLIED WASTE NORTH AMERICA, INC.,
as the Servicer    
 
           
 
  By:        
 
                Name: Michael S. Burnett         Title: Vice President and
Treasurer    

[signatures continued on next page]

6



--------------------------------------------------------------------------------



 



                  VARIABLE FUNDING CAPITAL COMPANY LLC,
as a Lender    
 
           
 
  By:   Wachovia Capital Markets, LLC,    
 
           
 
      as Attorney-in-Fact    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Liquidity Bank, as Lender Group Agent for the Lender Group of which VFCC is
a member and as Agent    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

[signatures continued on next page]

7



--------------------------------------------------------------------------------



 



                  ATLANTIC ASSET SECURITIZATION LLC,
as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                CALYON NEW YORK BRANCH,
as Atlantic Group Agent and
as Atlantic Liquidity Bank    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

[signatures continued on next page]

8



--------------------------------------------------------------------------------



 



Consented to by:
ALLIED WASTE INDUSTRIES, INC.
as Performance Guarantor

         
By:
       
 
        Name: Michael S. Burnett     Title: Senior Vice President and Treasurer
   

9



--------------------------------------------------------------------------------



 



SCHEDULE A
LENDER GROUPS, LENDER GROUP AGENTS, CONDUIT LENDERS, AND LIQUIDITY BANKS
AND COMMITMENTS OF LIQUIDITY BANKS
I. VFCC Group

     
Conduit Lender:
  Variable Funding Capital Company LLC
Lender Group Agent:
  Wachovia Bank, National Association
Liquidity Banks:
  Wachovia Bank, National Association
Commitment:
   $150,000,000

II. Atlantic Group

     
Conduit Lender:
  Atlantic Asset Securitization LLC
Lender Group Agent:
  Calyon New York Branch
Liquidity Banks:
  Calyon New York Branch
Commitment:
   $150,000,000

Schedule A - 1



--------------------------------------------------------------------------------



 



EXHIBIT V
FORM OF COMPLIANCE CERTIFICATE

To:   Wachovia Bank, National Association, as Agent
[each Lender Group Agent]

     This Compliance Certificate is furnished pursuant to that certain Credit
and Security Agreement dated as of May 30, 2006 (as amended, supplemented or
otherwise modified from time to time, the “Agreement”) among Allied Receivables
Funding Incorporated (the “Borrower”), Allied Waste North America, Inc., as
initial Servicer, Variable Funding Capital Company LLC, Wachovia Bank National
Association, individually and as Agent, the Lenders from time to time parties
thereto, the Lender Group Agents from time to time party thereto and the
Liquidity Banks from time to time parties thereto.
     THE UNDERSIGNED HEREBY CERTIFIES THAT:
     1. I am the duly elected [Chief Financial Officer] of [Borrower]
[Performance Guarantor].
     2. I have reviewed the terms of the [Agreement] [Performance Undertaking]
and I have made, or have caused to be made under my supervision, a detailed
review of the transactions and conditions of [Borrower] [Performance Guarantor
and its Subsidiaries] during the accounting period covered by the attached
financial statements.
     3. The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes [an
Amortization Event or Unmatured Amortization Event, as each such term is defined
under the Agreement] [breach under the Performance Undertaking], during or at
the end of the accounting period covered by the attached financial statements or
as of the date of this Certificate[, except as set forth in paragraph 5 below].
     4. [With respect to the Performance Guarantor] The Performance Guarantor is
in compliance with each term, provision or condition contained in Article VI of
the Senior Credit Agreement.]
     [5. Described below are the exceptions, if any, to paragraph 3 by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which [Borrower] [Performance Guarantor] has taken, is
taking, or proposes to take with respect to each such condition or event: ___]

V-1



--------------------------------------------------------------------------------



 



     The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered as of ___, 20___.

             
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

V-2



--------------------------------------------------------------------------------



 



SCHEDULE I TO COMPLIANCE CERTIFICATE
     A. Schedule of Compliance as of ___, ___with Section ___of the Agreement.
Unless otherwise defined herein, the terms used in this Compliance Certificate
have the meanings ascribed thereto in the Agreement.
This schedule relates to the month ended: ___

V-3